Title: To John Adams from the Marquis de Lafayette, 19 February 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


     
      Dear Sir
      Paris February 19th 1780
     
     As I came but this morning from Versailles, it was not in my power sooner to answer to the letter you have honor’d me with, and this duty I now perform with the more pleasure that it is of some importance to the interests of America.
     Since the first day when I had the happiness of making myself, and of being considered in the World as an American, I have always observ’d that among so many ways of attaking our liberties, and among the most ungenerous ones, treachery and falsehood have ever been the first weapons on which the British Nation have the most depended. I am glad it is in my power generaly to assure you, that the many Reports propagated by them and alluded to in your letter are not founded upon truth. New contracts with petty German Princes have not, I believe, taken place, and if any such Merchandise was sent to America it would at most consist of a few recruits. The troubles in Ireland if there is the least common sense amongst the first patriots in that country, are not, I hope, at an end, and it seems they now begin to raise new expectations. The Russian troops so much talk’d of in theyr gazettes I take to be mere Recruits for those thirty thousand Russians that Mr. Rivington had three years ago ordered to embark for America.
     Those intelligences, my dear sir, must be counter acted by letters to our friends in America. But as the Respect we owe to the free citizens of the United States makes it a point of duty for us never to deceive them, and as the most candid frankness must ever distinguish our side of the question from the cause of tyrranny and falsehood, I intend paying tomorrow morning a visit to the Minister of foreign affairs, and from him get so minuted intelligences as will answer your purpose.
     
     With the most sincere Regard and friendly affection I have the honor to Be Dear Sir Your most obedient humble servant
     
      Lafayette M.G.
     
     
      P.S. On my Return from Versailles, my dear Sir, where I will settle the affair of arms that I had undertaken, I will impart you a project privately relating to me, that is not inconsistent with my sentiments for our country, America.
     
    